DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (JPH05261096A), hereinafter, Nakajima, in view of Nakamura et al (US 20180325495), hereinafter, Nakamura.
Regarding claim 1, Nakajima teaches an ultrasound image diagnostic apparatus (100)( “The diagnostic function of the apparatus main body 100 will be briefly described. For example, the transmission / reception circuit 50 is connected to the sector type electronic scanning type ultrasonic probe 300.”; 1st para., p. 4), comprising:
a power source controller (96) that supplies power to a power source (60) which performs supply of power to each part of the ultrasound image diagnostic apparatus (“The DC-DC converter 60 generates a plurality of power supply voltages (DC voltage) required to drive each part in the apparatus main body 100 from a single DC voltage voltage and supplies the power supply voltage (DC voltage) to each part.”, last para., p. 3. “In order to carry out the diagnostic image acquisition by the DC power source unit 200, A switch 96 for turning on / off the DC voltage supplied to the DC converter 60 is provided” 2nd para., p. 5);
a battery (82) that supplies the power to the power source controller (“a rechargeable battery 82” 2nd para., p. 5; “the output of the battery 82 is selected” 2nd para., p. 5. When “the battery 82 is selected”, everything including the power source controller is powered by the battery).
an external power supply (“the AC power source”) that supplies, to the power source controller, the power supplied from outside of the ultrasound image diagnostic apparatus (“The apparatus main body 100 according to the present invention is connected to an AC power source…The AC power supply is connected to the power supply unit 200 by inserting the plug 74 into an outlet...When the AC input is detected, the output of the AC-DC converter 88 is selected” 5th para., p. 3; “A voltage is generated and output to the device body 100. Here, the AC-DC converter 78 has a single DC voltage (+2 4V) is output.” 6th para., p. 3. When “the AC input is detected”, everything including the power source controller is powered by the external power supply of “the AC input”); and
a power supply controller (72, 84, 94) that controls supply of power from the battery and the external power supply to the power source controller (“The battery 82 and the AC power source can be switched”) based on a presence or absence of the power supplied from the external power supply (“Since it is not necessary to plug in the outlet, the inspection can be started just by turning on the power switch, the time until the inspection can be started can be shortened, and the burden on the operator can be reduced” Last para., p. 4. “The battery 82 and the AC power source can be switched. That is, the AC power voltage from the AC power outlet (not shown) into which the plug 74 is inserted is the power switch 72. It … is also supplied to the AC input detector 94…The charge / discharge circuit 84 charges the battery 82 based on the voltage from the AC-DC converter 88…The switch 94 is switched according to the output of the AC input detector 94. When the AC input is detected, the output of the AC-DC converter 88 is selected, otherwise, the output of the battery 82 is selected.” 2nd para., p. 5).
Nakajima does not explicitly teach that the power supply controller controls supply of power from the battery and the external power supply to the power source controller based on an operation state of the ultrasound image diagnostic apparatus.
However, in the medical ultrasound imaging field of endeavor, Nakamura discloses ultrasonic diagnostic system, which is analogous art. Nakamura teaches controlling supply of power from the battery (17) and the external power supply (70) to the power source controller (13A, Figs. 1, 3-4; 13B, Figs. 5, 7-12) based on an operation state of the ultrasound image diagnostic apparatus (“standby state” [0007]; "normal shutdown state" [0079]; "the complete shutdown state" [0080]) (“FIG. 14 shows the ultrasound diagnostic apparatus 1D in a standby state in which the AC adapter 70 is not connected (no power supply from the commercial power supply). In the standby state in which the AC adapter 70 is not connected, in order to be able to use the data stored in the memory 12 after starting, the source power output from the battery 17 is supplied to the power supply controller 13A, the power supply 14, the memory 12 and the power supply button 15 as the standby power. The power supply controller 13A stands by for the pressing of the power supply button 15 to start the ultrasound diagnostic apparatus 1D.” [0007]. “In the ultrasound diagnostic apparatus 1A in the complete shutdown state, since the switch 18 is electrically cut, there is no bold line, and the source power is not supplied from the battery 17 to the power supply controller 13A.” [0056]; Fig. 3. “In order to start the ultrasound diagnostic apparatus 1B in the complete shutdown state, the switch 18 is turned on and then the ultrasound diagnostic apparatus 1B advances to the normal shutdown state. When the power supply button 15 is turned on after the ultrasound diagnostic apparatus 1B advances to the normal shutdown state, as shown in FIG. 10, the source power output from the battery 17 is supplied to the power supply controller 13B through the switch 18 turned on. The power supply controller 13B supplies the source power to the power supply 14. The power supply 14 supplies power to each unit of the ultrasound diagnostic apparatus 1B such as the system controller 11, the ultrasound signal processor 30, the display 50, and the operating unit 60.” [0079]. “Other ways to start the ultrasound diagnostic apparatus 1B in the complete shutdown state include electrically connecting the AC adapter 70 connected to the commercial power supply to the DC input connector 16. When the AC adapter 70 connected to the commercial power supply is electrically connected to the DC input connector 16 in the ultrasound diagnostic apparatus 1B in the complete shutdown state, similar to FIG. 8, the source power output from the AC adapter 70 is supplied .. the power supply controller 13B …turned on, and the ultrasound diagnostic apparatus 1B advances to the charged state in normal shutdown. Then, when the power supply button 15 is turned on, as shown in FIG. 11, the source power output from the AC adapter 70 is supplied to the power supply controller 13B through the DC input connector 16. The power supply controller 13B supplies source power to the power supply 14.” [0080]).
Therefore, based on Nakamura’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Nakajima to control supply of power from the battery and the external power supply to the power source controller based on an operation state of the ultrasound image diagnostic apparatus, as taught by Nakamura, in order to facilitate activation of the ultrasound image diagnostic apparatus (Nakamura: [0080]). 
Regarding claim 2, Nakajima modified by Nakamura teaches the ultrasound image diagnostic apparatus according to claim 1.
Nakajima teaches that the power supply controller operates on receiving the supply of power from the battery or the external power source supply (“The switch 94 is switched according to the output of the AC input detector 94. When the AC input is detected, the output of the AC-DC converter 88 is selected, otherwise, the output of the battery 82 is selected.” 2nd para., p. 5).
Regarding claim 3, Nakajima modified by Nakamura teaches the ultrasound image diagnostic apparatus according to claim 1.
Nakajima teaches that the power supply controller determines the presence or absence of the power supplied from the external power supply (“The switch 94 is switched according to the output of the AC input detector 94. When the AC input is detected, the output of the AC-DC converter 88 is selected, otherwise, the output of the battery 82 is selected.” 2nd para., p. 5).
Regarding claim 5, Nakajima modified by Nakamura teaches the ultrasound image diagnostic apparatus according to claim 1.
Nakajima teaches that the power supply controller causes the power from the external power supply to be supplied to the power source controller in a case where the operation state is an active state (“operated”)(“It is not necessary to replace the power supply unit itself depending on the presence or absence of the AC power supply, and the ultrasonic diagnostic apparatus can be easily operated in any place.” 3rd para., p. 5), and the power supplied from the external power supply is present (“The switch 94 is switched according to the output of the AC input detector 94. When the AC input is detected, the output of the AC-DC converter 88 is selected, otherwise, the output of the battery 82 is selected. It is supplied to the DC-DC converter 60 in the apparatus main body 100.” 2nd para., p. 5; “the AC power source and the battery are switched to be connectable to the apparatus main body.” 3rd para., p. 5).
Regarding claim 6, Nakajima modified by Nakamura teaches the ultrasound image diagnostic apparatus according to claim 5.
Nakajima teaches that the power supply controller charges the battery by supplying, to the battery, the power supplied from the external power supply (“The charge / discharge circuit 84 charges the battery 82 based on the voltage from the AC-DC converter 88. The device main body 100 is charged. In order to carry out the diagnostic image acquisition by the DC power source unit 200,A switch 96 for turning on / off the DC voltage supplied to the DC converter 60 is provided, and the charging / discharging circuit 84 controls charging / discharging of the battery 82 according to the state of the switch 96. After the battery 82 is charged to a predetermined level, the charge / discharge circuit 84 stops charging the battery 82,” 2nd para., p. 5).
Regarding claim 7, Nakajima modified by Nakamura teaches the ultrasound image diagnostic apparatus according to claim 1.
Nakajima teaches that the power supply controller causes the power from the battery to be supplied to the power source controller in a case where the operation state is an active state (“operated”)(“It is not necessary to replace the power supply unit itself depending on the presence or absence of the AC power supply, and the ultrasonic diagnostic apparatus can be easily operated in any place.” 3rd para., p. 5), and the power supplied from the external power supply is absent (“The switch 94 is switched according to the output of the AC input detector 94. When the AC input is detected, the output of the AC-DC converter 88 is selected, otherwise, the output of the battery 82 is selected.” 2nd para., p. 5). 
Regarding claim 8, Nakajima modified by Nakamura teaches the ultrasound image diagnostic apparatus according to claim 1.
Nakajima teaches that the power supply controller causes the power from the battery to be supplied to the power source controller in a case where the power supplied from the external power supplier is absent (“The switch 94 is switched according to the output of the AC input detector 94. When the AC input is detected, the output of the AC-DC converter 88 is selected, otherwise, the output of the battery 82 is selected. It is supplied to the DC-DC converter 60 in the apparatus main body 100.” 2nd para., p. 5; “the AC power source and the battery are switched to be connectable to the apparatus main body.” 3rd para., p. 5).
Nakajima modified by Nakamura does not teach causing the power from the battery to be supplied to the power source controller in a case where the operation state is a standby state.
However, in the medical ultrasound imaging field of endeavor, Nakamura discloses ultrasonic diagnostic system, which is analogous art. Nakamura teaches causing the power from the battery (17) to be supplied to the power source controller (13A) in a case where the operation state is a standby state (“FIG. 14 shows the ultrasound diagnostic apparatus 1D in a standby state in which the AC adapter 70 is not connected (no power supply from the commercial power supply). In the standby state in which the AC adapter 70 is not connected, in order to be able to use the data stored in the memory 12 after starting, the source power output from the battery 17 is supplied to the power supply controller 13A, the power supply 14, the memory 12 and the power supply button 15 as the standby power. The power supply controller 13A stands by for the pressing of the power supply button 15 to start the ultrasound diagnostic apparatus 1D.” [0007]).
Therefore, based on Nakamura’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Nakajima and Nakamura to cause the power from the battery to be supplied to the power source controller in a case where the operation state is a standby state, as taught by Nakamura, in order to facilitate activation of the ultrasound image diagnostic apparatus (Nakamura: [0007]). In the combined invention of Nakajima and Nakamura, the power supply controller causes the power from the battery to be supplied to the power source controller in a case where the operation state is a standby state.
Regarding claim 9, Nakajima modified by Nakamura teaches the ultrasound image diagnostic apparatus according to claim 1.
Nakajima modified by Nakamura does not teach that the power supply controller causes the power from the battery not to be supplied to the power source controller in a case where the operation state is a shutdown state, and the power supplied from the external power supplier is absent.
However, in the medical ultrasound imaging field of endeavor, Nakamura discloses ultrasonic diagnostic system, which is analogous art. Nakamura teaches causing the power from the battery (17) not to be supplied to the power source controller (13A) in a case where the operation state is a shutdown state (“the complete shutdown state”), and the power supplied from the external power supplier is absent (seen in Fig. 3) (“In the ultrasound diagnostic apparatus 1A in the complete shutdown state, since the switch 18 is electrically cut, there is no bold line, and the source power is not supplied from the battery 17 to the power supply controller 13A.” [0056]; Fig. 3; “In the ultrasound diagnostic apparatus 1B in the complete shutdown state, since the switch 18 is electrically cut, there is no bold line and the source power is not supplied from the battery 17 to the power supply controller 13B.” [0076], Fig. 7).
Therefore, based on Nakamura’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Nakajima and Nakamura to cause the power from the battery to be supplied to the power source controller in a case where the operation state is a standby state, as taught by Nakamura, in order to facilitate activation of the ultrasound image diagnostic apparatus (Nakamura: [0007]). In the combined invention of Nakajima and Nakamura, the power supply controller causes the power from the battery not to be supplied.
Regarding claim 10, Nakajima teaches a power supply control method (“The present invention … purpose is to be operable with a DC voltage and to have an AC voltage”; 1st para., p. 3) for an ultrasound image diagnostic apparatus (100)( “The diagnostic function of the apparatus main body 100 will be briefly described. For example, the transmission / reception circuit 50 is connected to the sector type electronic scanning type ultrasonic probe 300.”; 1st para., p. 4), the ultrasound image diagnostic apparatus including: 
a power source controller (96) that supplies power to a power source (60) which performs supply of power to each part of the ultrasound image diagnostic apparatus (“The DC-DC converter 60 generates a plurality of power supply voltages (DC voltage) required to drive each part in the apparatus main body 100 from a single DC voltage voltage and supplies the power supply voltage (DC voltage) to each part.”, last para., p. 3. “In order to carry out the diagnostic image acquisition by the DC power source unit 200, A switch 96 for turning on / off the DC voltage supplied to the DC converter 60 is provided” 2nd para., p. 5);
a battery (82) that supplies the power to the power source controller (“a rechargeable battery 82” 2nd para., p. 5; “the output of the battery 82 is selected” 2nd para., p. 5. When “the battery 82 is selected”, everything including the power source controller is powered by the battery), and 
an external power supply (“the AC power source”) that supplies, to the power source controller, the power supplied from outside of the ultrasound image diagnostic apparatus (“The apparatus main body 100 according to the present invention is connected to an AC power source…The AC power supply is connected to the power supply unit 200 by inserting the plug 74 into an outlet...When the AC input is detected, the output of the AC-DC converter 88 is selected” 5th para., p. 3; “A voltage is generated and output to the device body 100. Here, the AC-DC converter 78 has a single DC voltage (+2 4V) is output.” 6th para., p. 3. When “the AC input is detected”, everything including the power source controller is powered by the external power supply of “the AC input”),
the power supply control method comprising: 
controlling supply of power from the battery and the external power supply to the power source controller (“The battery 82 and the AC power source can be switched”) based on a presence or absence of the power supplied from the external power supply (“Since it is not necessary to plug in the outlet, the inspection can be started just by turning on the power switch, the time until the inspection can be started can be shortened, and the burden on the operator can be reduced” Last para., p. 4. “The battery 82 and the AC power source can be switched. That is, the AC power voltage from the AC power outlet (not shown) into which the plug 74 is inserted is the power switch 72. It … is also supplied to the AC input detector 94…The charge / discharge circuit 84 charges the battery 82 based on the voltage from the AC-DC converter 88…The switch 94 is switched according to the output of the AC input detector 94. When the AC input is detected, the output of the AC-DC converter 88 is selected, otherwise, the output of the battery 82 is selected.” 2nd para., p. 5).
Nakajima does not explicitly teach controlling supply of power from the battery and the external power supply to the power source controller based on an operation state of the ultrasound image diagnostic apparatus.
However, in the medical ultrasound imaging field of endeavor, Nakamura discloses ultrasonic diagnostic system, which is analogous art. Nakamura teaches controlling supply of power from the battery (17) and the external power supply (70) to the power source controller (13A, Figs. 1, 3-4; 13B, Figs. 5, 7-12) based on an operation state of the ultrasound image diagnostic apparatus (“standby state” [0007]; "normal shutdown state" [0079]; "the complete shutdown state" [0080]) (“FIG. 14 shows the ultrasound diagnostic apparatus 1D in a standby state in which the AC adapter 70 is not connected (no power supply from the commercial power supply). In the standby state in which the AC adapter 70 is not connected, in order to be able to use the data stored in the memory 12 after starting, the source power output from the battery 17 is supplied to the power supply controller 13A, the power supply 14, the memory 12 and the power supply button 15 as the standby power. The power supply controller 13A stands by for the pressing of the power supply button 15 to start the ultrasound diagnostic apparatus 1D.” [0007]. “In the ultrasound diagnostic apparatus 1A in the complete shutdown state, since the switch 18 is electrically cut, there is no bold line, and the source power is not supplied from the battery 17 to the power supply controller 13A.” [0056]; Fig. 3. “In order to start the ultrasound diagnostic apparatus 1B in the complete shutdown state, the switch 18 is turned on and then the ultrasound diagnostic apparatus 1B advances to the normal shutdown state. When the power supply button 15 is turned on after the ultrasound diagnostic apparatus 1B advances to the normal shutdown state, as shown in FIG. 10, the source power output from the battery 17 is supplied to the power supply controller 13B through the switch 18 turned on. The power supply controller 13B supplies the source power to the power supply 14. The power supply 14 supplies power to each unit of the ultrasound diagnostic apparatus 1B such as the system controller 11, the ultrasound signal processor 30, the display 50, and the operating unit 60.” [0079]. “Other ways to start the ultrasound diagnostic apparatus 1B in the complete shutdown state include electrically connecting the AC adapter 70 connected to the commercial power supply to the DC input connector 16. When the AC adapter 70 connected to the commercial power supply is electrically connected to the DC input connector 16 in the ultrasound diagnostic apparatus 1B in the complete shutdown state, similar to FIG. 8, the source power output from the AC adapter 70 is supplied .. the power supply controller 13B …turned on, and the ultrasound diagnostic apparatus 1B advances to the charged state in normal shutdown. Then, when the power supply button 15 is turned on, as shown in FIG. 11, the source power output from the AC adapter 70 is supplied to the power supply controller 13B through the DC input connector 16. The power supply controller 13B supplies source power to the power supply 14.” [0080]).
Therefore, based on Nakamura’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Nakajima to control supply of power from the battery and the external power supply to the power source controller based on an operation state of the ultrasound image diagnostic apparatus, as taught by Nakamura, in order to facilitate activation of the ultrasound image diagnostic apparatus (Nakamura: [0080]). 

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AB/Examiner, Art Unit 3793             



/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793